PER CURIAM: *
Gustavo Alvarez-Frayier, federal prisoner # 73786-280, an alien against whom the Bureau of Immigration and Customs Enforcement has issued a detainer subjecting him to immediate removal from the United States upon release from Bureau of Prisons (BOP) custody, moves this court to proceed in forma pauperis (IFP) to appeal the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s exclusion of him from rehabilitation programs and halfway houses. His arguments are foreclosed by this court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.), cert. denied, — U.S. —, 133 S.Ct. 561, 184 L.Ed.2d 365 (2012).
Accordingly, Alvarez-Frayier’s motion to proceed IFP is DENIED, and his appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.